 In the Matter of MUNCIE GEARWORKS,INC.andUNITEDAurOMOBILEWORKERS OF AMERICA, LOCAL No.459,AFFILIATED WITH THE C. I.O.Case No. C-1035.-Decided December 13, 19,38Machinery and EquipmentManufacturingIndustry-Settlement:stipulationproviding for reinstatementand back pay, withdrawal of recognitionof company-dominatedunion-Order: enteredon stipulationMr. Walter B. Chel f,for the Board.Mr. Gideon W. Blain,of Muncie, Ind., for the respondent.Mr. Earl Heaton,of Anderson, Ind., for the United.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TIIECASEUpon charges and amended charges duly filed by United AutomobileWorkers of America, Local No. 459, affiliated with the Committee forIndustrial Organization, herein called the United, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Eleventh Region (Indianapolis, Indiana), issued its com-plaint dated November 2, 1938, against Muncie Gear Works, Inc.,Muncie, Indiana, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2), and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.The complaint and notice of hearingthereon were duly served upon the respondent and the United.Therespondent did not file an answer to the complaint.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent dominated and interfered with theformation and administration of a labor organization among its em-ployees known as the Muncie Gear Employees Association; that therespondent terminated the employment of and refused to reinstatetwo named employees because they assisted the United and engagedin concerted activities with other employees of the respondent for thepurposes of collective bargaining and other mutual aid and protec-10 N L R. B., No. 45.612 DECISIONS AND ORDERS613:tion; and that the respondent, by the aforesaid acts and by dissemi-nating anti-union literature, spying on union meetings, threateningits employees with reprisals for joining or remaining members of the-United, and by other acts, interfered with, restrained, and coerced its-employees in the exerciseof the rights guaranteedin Section 7 ofthe Act.On November 4, 1938, the respondent, the United, and counsel for-the Board entered into a stipulation in settlement of the case.Thisstipulation provides as follows :IT IS HEREBY STIPULATED AND AGREEDbyandbetweenthe under-signed parties to this proceeding, subject to the approval of the-National Labor Relations Board, that :1.The Respondent is and has been since January 3, 1934, acorporation duly organized under and existing by virtue of thelaws of the State of Indiana, having its principal office and placeof business in the City of Muncie,County of Delaware, State ofIndiana.2.The Respondent is engaged in the production and sale ofmachinery,tools, equipment,fixtures and appliances.3.The raw materials used in the manufacturing operatiohs ofRespondent consist of gray iron castings,forgings,sheet steel,die castings and steel tubing.During the year 1937 the totalcost of said raw materials amounted to approximately $750,000.00,50 percent of which were shipped to it from points and placesoutside the State of Indiana.During the year 1937 the annualoutput of the Company in terms of dollars and cents was ap-proximately$1,000,000.00.90 percent of its finished productswere shipped from the Company to its customers located outsidethe State of Indiana.Said shipments go to every State in theUnited States, to Canada and to a number of foreign countries.Said products are crated and shipments are principally made byrailroad facilities.However, a large number of shipments aremade through the medium of trucking agencies.4.Respondent issues to the trade, illustrated,descriptive liter-ature, and it advertises through the medium of several publica-tions having a nation-wide circulation.5.Respondent, hereby waives its right to a hearing in this causeand all parties expressly agree that this stipulation, the complaintwith notice of hearing, amended charge, and National LaborRelations Board Rules and Regulations attached,issued in thismatter and duly served on the Respondent, may be introduced inthe record in this proceeding by filing with the Chief TrialExaminer of the National Labor Relations Board atWashing-ton, D. C.147841-39-vol 10--40 ' 614NATIONAL LABOR RELATIONS BOARD6.The Respondent admits the allegations of paragraphs 1, 2,3, 4 and 14 of the complaint hereinabove mentioned.7.It is further stipulated and agreed by and between therespective parties hereto that the National Labor RelationsBoard may make findings of fact and conclusions of law andforthwith enter an order in the above entitled cause to thefollowing effect :A. Respondent, Muncie Gear Works, Inc., and its officers,agents, successors and assigns, shall:(1)Cease and desist from in any manner interfering with,restraining or coercing its employees in the exercise of theirrights in self-organization to form, join or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act.(2)Cease and desist from discriminating against any em-ployee because of his membership in or activities in behalf of theUnited Automobile Workers of America, Local No. 459, affiliatedwith the C. I. 0.(3)Cease and desist from discouraging membership in theUnited Automobile Workers of America, Local No. 459, affiliatedwith the C. I. 0., or any labor organization of its employees, or-encouraging membership in the Muncie Gear Employees Asso-ciation or any other labor organization of its employees by dis--criminating against employees with regard to hire or tenure ofemployment or any term or condition of employment.(4)Cease and desist from dominating or interfering with or-lending encouragement to the formation of or administrationof the Muncie Gear Employees Association, or with the forma-tion or administration of any other labor organization of its'employees, and from contributing financial or other support to-theMuncie Gear Employees Association or any other labor or-ganization of its employees.B. Respondent,Muncie Gear Works, Inc., and its officers,agents, successors and assigns, shall take the following affirma-tive action to effectuate the policies and purposes of the Na-tional Labor Relations Act :(1)Post notices in conspicuous places in its plant in the Cityof Muncie, Indiana, for a period of forty (40) days, stating thatitwill cease and desist in the manner aforementioned.(2)Withdraw recognition from the Muncie Gear EmployeesAssociation as a representative of its employees for the pur-poses of dealing with the Respondent concerning grievances, DECISIONS AND ORDERS615labor disputes, wages, rates of pay, hours of employment, andother conditions of employment, and disestablish the MuncieGear Employees Association as such representative.(3)Pay the stated sum of $200.00 to Donald Dykens and$150.00 to Joe Menard, Sr., which stated sums approximate theloss of pay suffered by the said individuals and each of them byreason of their discharge.(4)Offer to Donald Dykens and Joe Menard, Sr., full andimmediate reinstatement to their former positions without preju-dice to the rights and privileges previously enjoyed by them.(5)Notify the Regional Director for the Eleventh Region inwriting, within ten (10) days from the date of the approvalof the stipulation by the National Labor Relations Board, as tosteps Respondent has taken to comply with said order.(6) It is further stipulated and agreed by and between therespective parties in this cause and the Respondent expressly con-sents to the entry by any United States Circuit Court of Appealsof a decree enforcing an order of the National Labor RelationsBoard in the above form and waives its right to contest anyapplication by the National Labor Relations Board for the entryof such a decree ; and further waives any and all requirements ofnotice and the filing of such application by the National LaborRelations Board before any United States Circuit Court ofAppeals.On November 8, 1938, pursuant to the terms of the stipulation, thecomplaint with notice of hearing, the amended charge, NationalLabor Relations Board Rules and Regulations-Series 1, as amended,and the stipulation were filed with the Chief Trial Examiner of theBoard at Washington, D. C., and thereby became part of the recordin the case.On November 14, 1938, the Board issued its order approving theabove stipulation, making it part of the record, and transferringthe proceeding to the Board for the purpose of entry of a decisionand order by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Indiana corporation, is engaged in the produc-tion and sale of machinery, tools, equipment, fixtures, and applianceswith its principal office and place of business at Muncie, Indiana.The raw materials used in the manufacturing operations of the re-spondent consist of gray iron castings, forgings, sheet steel, die 616NATIONAL LABOR RELATIONS BOARDcastings, and steel tubing.During the year 1937 the total cost ofthesematerials amounted to approximately $750,000, of which 50°per cent were shipped to its plant from points outside the State ofIndiana.During the same year the finished products produced bythe respondent amounted in value to approximately $1,000,000 ofwhich 90 per cent were shipped from its plant to States other thanthe State of Indiana, and to foreign countries.We find the above-described operations constitute a continuous flowof trade, traffic, and commerce among the several States and withforeign countries.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Muncie Gear Works, Inc., Muncie, Indiana, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act;(b)Discriminating against any employee because of his member-ship in or activities in behalf of the United Automobile Workers ofAmerica, Local No. 459, affiliated with the C. I. 0.;(c)Discouraging membership in the United Automobile Workersof America, Local No. 459, affiliated with the C. I. 0., or any labororganization of its employees, or encouraging membership in theMuncie Gear Employees Association or any other labor organizationof its employees by discriminating against employees with regard tohire or tenure of employment or any term or- condition of em-ployment;--(d)Dominating or interfering with or lending encouragement tothe formation of or administration of the Muncie Gear EmployeesAssociation, or with the formation or administration of any otherlabor organization of its employees, and from contributing financialor other support to the Muncie Gear Employees Association or any-other labor organization of its employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act : DECISIONS AND ORDERS617(a)Post notices in conspicuous places in its plant in the city ofMuncie, Indiana, for a period of forty (40) days, stating that itwill cease and desist in the manner afore-mentioned ;(b)Withdraw recognition from the Muncie Gear Employees As-sociation as a representative of its employees for the purposes ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions ofemployment, and disestablish the Muncie Gear Employees Associa-tion as such representative;(c)Pay the stated sum of $200 to Donald Dykens and $150 toJoe Menard, Sr., which stated sums approximate the loss of pay suf-fered by the said individuals and each of them by reason of theirdischarge;(d)Offer to Donald Dykens and Joe Menard, Sr., full and imme-diate reinstatement to their former positions without prejudice tothe rights and privileges previously enjoyed by them;(e)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of the Order, as to steps therespondent has taken to comply with the said Order.